Citation Nr: 9901953	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-00 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a respiratory 
disability, including sarcoidosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 




INTRODUCTION

The veteran had active military service from October 1967 to 
August 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 6, 1994, rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for service connection for sarcoidosis.  The 
Board remanded the appeal to the RO on August 11, 1997, for 
additional evidentiary development and adjudication.  


REMAND

According to the record, the veteran was found to have 
sarcoidosis in late 1973, more than two years after service.  
A history of sarcoidosis has been noted on various occasions 
since then, and recent radiographic studies have shown 
evidence of granulomatous and fibrous tissue in the lungs.  
The veteran claims that the pathology was originally caused 
by exposure to molds and spores growing on the walls of an 
underground tunnel complex during a two-week field exercise 
in Korea in 1969.  

The Board remanded the claim to the RO in order for the 
veteran to undergo an examination that would establish both 
the nature of any current respiratory pathology and provide a 
basis for determining whether such pathology was related to 
the veteran's military service.  An examination was performed 
in June 1998, but the report did not respond to the request 
for an opinion concerning when the respiratory disorders 
found had their onset.  

The obligation of the RO to implement requests by the Board 
was discussed in a decision of the United States Court of 
Veterans Appeals (Court) in the case of Stegall v. West, No. 
97-78 (U.S. Vet. App. June 26, 1998), wherein the Court 
stated the following:  

The protracted circumstances of this case 
. . . demonstrate the compelling need to 
hold, as we do, that a remand by this 
Court or the Board confers on the veteran 
or other claimant, as a matter of law, 
the right to compliance with the remand 
orders. . . . It matters not that the 
agencies of original jurisdiction as well 
as those of the VA responsible for 
evaluations, examinations, and medical 
opinions are not under the Board as part 
of a vertical chain of command which 
would subject them to the direct mandates 
of the Board.  It is the Secretary who is 
responsible for the "proper execution and 
administration of all laws administered 
by the Department and for the control, 
direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, 
the Secretary is by statute both the one 
to whom a veteran may appeal an initial 
denial as a matter of right (38 U.S.C. 
§ 7104(a)), and a party, represented by 
the General Counsel, to every appeal 
before this Court (38 U.S.C. § 7263(a)).  
Finally, we hold also that where, as 
here, the remand orders of the Board or 
this Court are not complied with, the 
Board itself errs in failing to ensure 
compliance. . . . The Court takes this 
opportunity to remind the Secretary that 
the holdings of this decision are 
precedent to be followed in all cases 
presently in remand status.  See Tobler 
v. Derwinski, 2 Vet. App. 8 (1991).  
(Emphasis supplied)

The ruling in Stegall requires that the present appeal be 
remanded to the RO for completion of the actions previously 
specified by the Board.  The Courts decision does not give 
the Board any discretion to consider whether failure to 
obtain the requested information would not prejudice the 
veteran or constitute harmless error.  

Completion of the development previously requested will 
require the scheduling of another VA examination.  In 
connection with his appeal the veteran has made various 
statements calling into question the adequacy of the June 
1998 examination and the accuracy of certain of the 
examiners medical conclusions in light of other evidence of 
record.  Reexamination will be useful to ensure that the case 
receives full scrutiny.  In addition, it cannot be determined 
whether the VA examiner had the benefit of reviewing the 
veterans claims file in conducting the examination or, if 
so, whether he gave it the requisite consideration.  

Where the evidence does not adequately evaluate the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet.App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992)).  
Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet.App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The veteran should be given an 
opportunity to submit any additional 
medical records relevant to his service 
connection claim.  

3.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
respiratory examination to clarify the 
nature and extent of any current 
respiratory pathology and determine its 
etiology.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  

On the basis of current findings, a 
thorough review of the file, and a 
history obtained from the veteran, the 
examiner should respond to the following 
and provide a full statement of the basis 
for the conclusions reached:

(a)  Please identify and 
provide a diagnosis for each 
current respiratory disorder 
found.  

(b)  For each disorder found, 
indicate the likely time of 
onset and express a conclusion 
as to whether it is more 
likely than not or less likely 
than not that such disorder is 
related to military service.  

3.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand, as shown in the discussion and 
specifications above.  If all of the 
requested information has not been 
provided, the report should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2 (1998).  If 
this is necessary, the physician(s) who 
performed the examination should be given 
an opportunity to amend the report 
without reexamining the veteran but 
should be free to schedule a 
reexamination if necessary.  All other 
actions necessary for proper follow-up of 
the evidentiary development sought by the 
Board should be taken.

4.  When the record is complete, the RO 
should review the issue on appeal in 
light of the additional evidence received 
pursuant to this remand.  If the 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the veteran until 
he receives further notice.  The purpose of this remand is to 
obtain additional information and ensure due process of law.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
